Citation Nr: 1128546	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right wrist injury with Kienbock's Disease and degenerative joint disease (DJD), status-post removal of the navicular bone, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's claim for an increased rating for residuals of a right wrist injury with Kienbock's Disease and degenerative joint disease (DJD), status-post removal of the navicular bone.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a thorough review of the claims folder, the Board concludes that additional development of the record is warranted.  Specifically, the record indicates that there are outstanding private treatment and workers' compensation records pertaining to the issue on the appeal, and additional VA examinations are necessary to determine the current level and extent of the Veteran's service-connected right wrist disability.  

The Veteran is currently in receipt of a 10 percent evaluation for residuals of a right wrist injury with Kienbock's Disease and degenerative joint disease (DJD), status-post removal of the navicular bone.  This evaluation appears to be based on x-ray findings of degenerative joint disease of the right wrist, and is assigned as analogous to diagnostic code 5215, for limitation of motion of the right wrist.  

Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Veteran's last VA examination pertaining to his service-connected wrist disability is dated September 2008, nearly three years ago.  Furthermore, there are no treatment records associated with the claims file dated after January 2006.  Accordingly, the Board finds that updated medical records and a current VA joints examination of the right wrist are necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where an examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, due to the medical complexity of the Veteran's service-connected right wrist disability, the extent of the Veteran's service-connected right wrist disability remains unclear.  Accordingly, a new VA joints examination of the right wrist is necessary to determine the current level and extent of the Veteran's service-connected right wrist disability.  

Similarly, the record indicates that the Veteran has complained of neurological symptoms such as weakness, numbness, and tingling in his right hand and fingers which appear to be associated with his service-connected right wrist disability.  Such complaints have been confirmed by the objective medical evidence of record which shows a weak grip and loss of sensation in the right hand and fingers.  In this regard, pursuant to the schedule of ratings of the musculoskeletal system under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities . . . are also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2010).  However, the Veteran has not been afforded a VA neurological examination.  As such, it is unclear whether a higher or separate evaluation is warranted for the Veteran's service-connected right wrist disability.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim (2010)).

In regards to the aforementioned outstanding private treatment and Workers' Compensation records, there is no indication that such records have been requested or associated with the claims file.  Specifically, the last treatment record in the claims file is a private treatment report from Dr. N., M.D., dated January 2006, which indicates that the Veteran was to return for a follow-up appointment for his right wrist disability one month later.  However, no further treatment records of any kind pertaining to the service-connected right wrist disability have been requested or associated wit the claims file.  The Board also notes that the record indicates that the Veteran was interested in seeking treatment for such condition at a VA facility.  Such records, if any, are pertinent to the claim of entitlement to an increased rating for a right wrist disability, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).   

Similarly, a November 2005 private treatment record indicates that the Veteran's right wrist was being examined in relation to a pending claim for Worker's Compensation at that time.  However, any administrative decisions (favorable or unfavorable) and the medical records upon which the decision was based are not of record.  These records would be relevant to the issue and an attempt must be made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain treatment records, if available, from Duke University Medical Center located in Durham, North Carolina, from Dr. James A. Nunley, M.D., located in Durham, North Carolina, and from Dr. Ajay K. Ajmani, M.D., located in Sanford, North Carolina dating since January 2006.  In addition, VA treatment records, if any, should also be obtained.  

The Veteran should identify any other private or VA treatment records relevant to the claim on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2. The RO/AMC must contact the South Carolina Industrial Commission of Workers' Compensation and obtain and associate with the claims file copies of the Veteran's records regarding Workers' Compensation benefits, if any, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.

3. After all available records and/or responses have been associated with the claims file, the RO should schedule the Veteran for a VA joints examination.  The Veteran's entire claims file (to include a complete copy of this REMAND) should be forwarded to an appropriate VA medical specialist for the purpose of determining the current severity and extent of the Veteran's service-connected right wrist disability.  All indicated testing should be carried out and the results recited in the examination report.

The examiner should identify all current right wrist symptoms and their severity.  The results of range of motion testing should be reported.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Specifically, the examiner should indicate the point at which pain or any other factor limits the range of motion of the right wrist. 

The examiner should also address whether the April 1985 lunate replacement with a silicone prosthesis constituted a "prosthetic replacement of the wrist joint" as the term is used in Diagnostic Code 5053.

The examiner should indicate whether the Veteran's right hand function has been limited due to his service-connected right wrist disability.

The examiner should address whether the medical evidence of record, in light of the April 1985 lunate replacement and the December 2005 operational report for the proximal carpectomy with bone grafting (showing removal of two silicone cysts from the distal radius and excision of the proximal row, scaphoid, lunate, triquetral, and partial excision of the ulna), indicates any of the following:

a. In regards to the ulna, is there nonunion in the lower half or malunion with bad alignment?

b. In regards to the radius, is there nonunion in the lower half with false movement or malunion with bad alignment?

c. Limitation of pronation or supination?  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.   

4. Schedule the Veteran for a VA neurological examination to identify and diagnose all neurological impairment, if any, associated with the Veteran's service-connected right wrist disability.  The claims folder should be forwarded to the examiner for review and all indicated testing should be carried out and the results recited in the examination report.

The examiner should identify (to include identification of the nerves involved) and fully discuss the neurological symptoms, if any, that are associated with the Veteran's service-connected right wrist disability or the surgical treatment thereof.  The examiner should fully discuss the severity of any identified neurological symptoms associated with the Veteran's service-connected right wrist disability and the functional impact.  Any associated neurological impairments identified should be characterized as mild, moderate, or severe.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.   

5. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


